Citation Nr: 1604063	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected major depressive disorder, currently rated as 70 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran filed an increased rating claim in October 2009.  The March 2010 rating decision denied entitlement to a rating in excess of 50 percent.  The RO interpreted a December 2010 communication from the Veteran as a notice of disagreement and increased the disability rating to 70 percent for the entirety of the appeal period in a January 2014 rating decision.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in December 2011.  During that examination, he indicated that he worked on a part-time basis.  The Veteran now alleges that he has not worked since 2014 due to his psychiatric disorder.  See September 2015 private medical opinion.  This is an indication of worsening symptomatology since his last VA examination, which was conducted more than four years ago.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran submitted a September 2015 private medical opinion which stated that his psychiatric disorder precludes him from maintaining substantially gainful employment.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to TDIU is before the Board.  As the issue of entitlement to a higher rating for service-connected major depressive disorder and entitlement to TDIU are intertwined, the TDIU claim must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

The Board notes that the January 2014 statement of the case references VA treatment records from December 2011 to December 2013 that are not currently associated with the claims file.  Upon remand, the RO should associate VA mental health treatment records dated after December 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file VA mental health treatment records dated after December 2011. 

2.  Afford the Veteran an additional opportunity to identify any outstanding pertinent private treatment records that have not already been associated with the claims file.  Such records should be sought. 

3.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate notice of the evidence necessary to substantiate entitlement to TDIU benefits and other requirements in 38 U.S.C.A. § 5103.  

4.  Obtain the Veteran's VA vocational rehabilitation file.  

5.  Schedule the Veteran for a VA psychiatric examination.  The claims file should be made available to and reviewed by the examiner.  

The examiner should report all pertinent findings and comment on the severity and impact of the psychiatric disability on his occupational and social impairment. 

The examiner should comment on the functional impact of the service-connected major depressive disorder on his ability to secure or follow substantially gainful employment, without regard to the Veteran's age or nonservice-connected disabilities.  The examiner should review and consider the September 2015 private opinion regarding employability.  

6.  Readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and must be given an opportunity to respond before the file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


